Title: From George Washington to Dr. Thomas Bond, Sr., 28 December 1781
From: Washington, George
To: Bond, Dr. Thomas, Sr.


                        
                            Sir
                             28 December 1781
                        
                        Permit me, through you, to return my warmest thanks to the American Philosophical Society, for this very
                            polite mark of their attention and esteem.
                        I have ever set the highest value upon the honor which was conferred on me, when admitted into a Society
                            instituted for the noblest of all purposes, that of "promoting useful knowledge"—and have long wished for an oppertunity
                            of rendering myself, in some degree, worthy of my election. Happy am I therefore, in receiving this public assurance from
                            my Fellow Members, that my Services, upon a late important occasion, have contributed to give them "an additional security
                            in their pursuits of Science."
                        It is peculiarly pleasing to me to observe, how universally—how justly—and with how much gratitude we
                            acknowledge the obligations we are under to the Navy & Army of our illustrious Ally, for their noble &
                            generous exertions. It will not fail to cement the growing Union between the two Nations, and will be a proof to the
                            Generals—the Officers—and the Men who have so bravely fought and bled in our cause that we are not forgetful of their
                            merits and Services. I have the honor to be with the greatest respect & esteem—Sir Yr Obt & Very Hble
                            Ser. 
                        
                            Go: Washington

                        
                    